MEMORANDUM**
California state prisoner Paul Eric Antoine appeals pro se the district court’s order denying his motion to withdraw from an agreement settling his 42 U.S.C. § 1983 action alleging prison officials confiscated his inhaler during an asthma attack. We lack jurisdiction because the district court’s order is not final. See Nat’l Dis-trib. Agency v. Nationwide Mut. Ins. Co., 117 F.3d 432, 433 (9th Cir.1997). A notice of appeal from a nonappealable order is a nullity and does not transfer jurisdiction to the court of appeals. See Estate of Con-ners v. O’Connor, 6 F.3d 656, 659 (9th Cir.1993). Accordingly, the district court erred in concluding that it lacked jurisdiction to rule on Antoine’s motion to reconsider the order denying his motion to withdraw from the settlement agreement. The district court can and should rule on the pending motion to reconsider.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.